

EXHIBIT 10.1
EXTENSION AGREEMENT
The Teamsters National Freight Industry Negotiation Committee on behalf of
itself and those local unions covered by the NMFA (as amended by the MOUs) and
YRC Freight, New Penn and Holland agree to extend the current multiemployer
contract which is currently set to expire on March 31, 2019 for a brief period
of time through and including May 31, 2019, in order to allow the parties to
finalize a new tentative agreement and conduct the ratification process. Any
economic improvements for the employees shall be retroactive to April 1, 2019
unless expressly agreed to otherwise.
 
 
 
 
 
 
/s/ Mitchell Lilly                     3/21/19
 
 
 
/s/ Ernie Soehl                     3/21/19
FOR THE COMPANIES
 
 
 
FOR TNFINC





